IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 95-20876
                          Conference Calendar



WOODROW RAYMOND NOVAK,

                                           Plaintiff-Appellant,


versus

GEORGE C. WEBSTER, FRANKIE
L. REESCAN, JACK E. ROWLEY,
CARL E. McKELLAR,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-93-CV-1735
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The appellate brief submitted by Woodrow Novak, #586839,

does not comply with Fed. R. App. P. 28(a) because it does not

contain citation to authority or to the record.    Novak does not

formulate any argument that may be liberally construed and makes

no effort to identify any purported error that the district court

committed.     See Grant v. Cuellar, 59 F.3d 523, 524-25 (5th Cir.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-20876
                               - 2 -

1995).   Accordingly, we DISMISS the appeal for want of

prosecution.   See 5th Cir. R. 43.3.2.

     DISMISSED.